DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments of 04/23/2021 have been entered. Claims 1-20 are currently pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 04/23/2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2021 and 10/21/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The Chinese Office Action dated October 10, 2022 was not considered because an English translation was not provided.

Claim Objections
Claims 1-2, 4-7, 10, 12-13 and 17-20 are objected to because of the following informalities:  
At claim 1 line 2, claim 1 lines 20-21, claim 1 line 24, claim 4 line 2, claim 6 line 2, claim 7 line 20, claim 12 line 2, claim 13 line 2, claim 17 line 2, claim 18 line 2, claim 19 line 2 and claim 20 line 2 “said engine (10)” should read --said combustion engine (10)--.
At claim 1 line 14 “detection (E1) of” should read --detecting (E1)--.
At claim 1 line 16 “detection (E2) of” should read --detecting (E2)--.
At claim 1 line 19 “identification (E3) of” should read --identifying (E3).
At claim 1 line 24 “synchronization (E4) of” should read --synchronizing (E4)--.
At claim 2 lines 2-3 “teeth (151, 152, 153)” should read --the teeth (151, 152, 153)--.
At claim 5 line 3, claim 14 line 3, claim 16 line 3 “the vehicle (1)” should read --the motor vehicle (1)--.
At claim 10 line 13 “a computer (20)” should read --the computer (20)--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7-11, 13, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “of the order of” in claims 3 and 11 is a relative term which renders the claim indefinite. The term “of the order of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the limitation will be considered as --about--.
Claim 7 recites the limitation “detected edges” in line 19. It is unclear whether these edges are the same as or different than the detected plurality of rising and falling edges of the teeth. For examination purposes the limitation will be considered as --the detected edges--.
Claim 8 recites the limitation “the following synchronizations” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the limitation will be considered as --following synchronizations--.
Claims 8-10, 13, 15 and 18 are rejected for depending upon an indefinite base claim.

Allowable Subject Matter
Claims 1-2,4-6,12,14,16-17 and 19-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
IAN (GB 2559472) is considered to be the closest prior art of record.
IAN discloses a method for synchronizing a combustion engine (2) of a motor vehicle (3), said engine comprising a crankshaft (6), a first measuring sensor (9) configured to measure the angular position of said crankshaft from a first toothed wheel (10) mounted on said crankshaft (Fig. 1), at least one camshaft (7,8), and a second measuring sensor (11,12) configured to measure the angular position of said camshaft from a second toothed wheel (13,14) mounted on said camshaft (Fig. 1), each of said first toothed wheel and second toothed wheel comprising a plurality of teeth (pg. 8 lines 5-7 and 32-34), the first toothed wheel comprising at least one free space devoid of teeth (pg. 8 lines 18-19) constituting a reference position, the position of each tooth of the first toothed wheel relative to the first measuring sensor defining a different angular position of the crankshaft (implied), the position of each tooth of the second toothed wheel relative to the second measuring sensor defining a different angular position of the camshaft (implied), the method comprising the steps of:
- detection of the reference position of the first toothed wheel during a rotation of the crankshaft from the measurements sent by the first measuring sensor (implied pg. 8 lines 21-22), 
- detection of a plurality of rising and falling edges of the teeth of the second toothed wheel during a concomitant rotation of the camshaft from the measurements sent by the second measuring sensor (pg. 8 line 35 to pg. 9 line 4),
- synchronization of the engine from the identified edges of the teeth of the second toothed wheel (pg. 9 lines 11-17).
The prior art fails to teach or render obvious the claim limitation “identification of the detected edges with a first tolerance threshold on the angular position of the camshaft from recorded positions of said edges in order to synchronize the engine, said recorded positions having been predetermined by learning from theoretical positions with a second tolerance threshold on the angular position of the camshaft, said first tolerance threshold being less than said second tolerance threshold” in the manner defined in the instant claim 1.
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747